Citation Nr: 0944905	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-36 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a seizure disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a gastrointestinal 
disability, to include an ulcer and gastritis.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1954 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The Board observes that, in a September 1959 rating decision, 
the RO denied the Veteran's claims of service connection for 
a seizure disorder, a gastrointestinal disability (which the 
RO characterized as an ulcer and stomach gastritis), and for 
residuals of a head injury.  This decision was issued to the 
Veteran and his service representative in October 1959.  The 
Veteran did not appeal this decision, and it became final.  
See 38 U.S.C.A. § 7104 (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a September 1959 rating decision, the RO denied the 
Veteran's claims of service connection for a seizure 
disorder, a gastrointestinal disability, and for residuals of 
a head injury; this decision was not appealed and became 
final.

3.  New and material evidence has been received since 
September 1959 in support of the Veteran's claim of service 
connection for a seizure disorder.

4.  The Veteran's current seizure disorder is not related to 
active service.

5.  The evidence received since the September 1959 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claims of service connection for a 
gastrointestinal disability and for residuals of a head 
injury.


CONCLUSIONS OF LAW

1.  The September 1959 rating decision, which denied, in 
pertinent part, service connection for a seizure disorder, a 
gastrointestinal disability, and for residuals of a head 
injury, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2009).

2.  Evidence received since the September 1959 RO decision in 
support of the claim of service connection for a seizure 
disorder is new and material; accordingly, this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  A seizure disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

4.  Evidence received since the September 1959 RO decision in 
support of the claims of service connection for a 
gastrointestinal disability and for residuals of a head 
injury is not new and material; accordingly, these claims are 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  In a September 2005 
letter, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  The September 2005 VCAA notice letter 
also defined new and material evidence, advised the Veteran 
of the reasons for the prior denial of the claims of service 
connection, and noted the evidence needed to substantiate the 
underlying claims.  That correspondence satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Veteran also was notified of the Dingess 
requirements in April 2006.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
September 2005 VCAA notice letter was issued before the 
January 2006 rating decision currently on appeal.

The Appeals Management Center (AMC) cured any timing defect 
by re-adjudicating the Veteran's claim in a July 2007 
supplemental statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, 20 Vet. App. at 376-78 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the July 2007 
supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  As neither the Veteran nor his service 
representative have indicated any prejudice caused by this 
error, or any other error, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issues 
adjudicated in this decision.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) regarding the rule of prejudicial 
error.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records.    

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that VA need not conduct an 
examination or obtain a medical opinion with respect to the 
issue of whether new and material evidence has been received 
to reopen a previously denied claim of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service representative contended in an October 
2009 Appellant's Brief that VA had not complied with the 
VCAA's duties to assist and notify the Veteran in this case.  
Specifically, the service representative contended that VA 
had not complied with the VCAA when it promulgated either the 
September 1959 rating decision or the currently appealed 
rating decision issued in January 2006.  Despite the 
contentions of the Veteran's service representative, the 
Board finds that the standards of McLendon are not met in 
this case.  The Board observes that, at the time that the 
September 1959 rating decision was issued, VA could not have 
complied with the VCAA because that rating decision was 
issued several decades prior to the VCAA's enactment.  
Additionally, as will be explained below in greater detail, 
the Board finds that new and material evidence has been 
received to reopen the Veteran's previously denied claim of 
service connection for a seizure disorder.  The Veteran was 
provided with a VA examination in December 2006.  That 
examination contained competent, non-speculative evidence 
regarding the contended causal relationship between the 
Veteran's current seizure disorder and active service.  Thus, 
there is no need to provide another VA examination with 
respect to this claim.  Further, because new and material 
evidence has not been received to reopen the Veteran's 
previously denied claims of service connection for a 
gastrointestinal disability and for residuals of a head 
injury, there is no duty to provide an examination with 
respect to either of these claims.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159 (c) (4) C iii (2009).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background and Analysis

New and Material Evidence

In September 1959, the RO denied, in pertinent part, the 
Veteran's claims of service connection for a seizure 
disorder, a gastrointestinal disability, and for residuals of 
a head injury.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  The Veteran 
did not initiate a timely appeal of the September 1959 rating 
decision and it became final.

The claims of service connection for a seizure disorder, a 
gastrointestinal disability, and for residuals of a head 
injury may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed an application to reopen these previously 
denied claims on a VA Form 21-526 which was date stamped as 
received by the RO on August 23, 2005.  New and material 
evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) 
(2009).  As relevant to this appeal, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  Id.  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of 
service connection for a seizure disorder, a gastrointestinal 
disability, and for residuals of a head injury, the evidence 
before VA at the time of the prior final RO decision in 
September 1959 consisted of the Veteran's service treatment 
records and post-service VA treatment records, including 
hospitalization records.  The RO stated that, during active 
service, the Veteran had been hospitalized for three days in 
November 1955 following a motor vehicle accident for 
treatment of a suspected brain concussion but no disabilities 
were found.  The Veteran also had been treated for gastritis 
in June 1956 during active service.  The RO noted that no 
relevant defects were noted at the Veteran's separation 
physical examination in September 1957.  The Veteran was 
admitted to the VA Medical Center in Fresno, California, in 
July 1959 for complaints of "gastric upset."  No disease 
was found and he was discharged after receiving the maximum 
hospital benefits.  Thus, the claims were denied.

The newly submitted evidence includes additional post-service 
VA treatment records and the Veteran's lay statements.

The Veteran was hospitalized for several days at a VA Medical 
Center in August 1978 for complaints of left lower quadrant 
abdominal pain which had come on gradually and became so 
severe "that he could hardly move."  It was noted that the 
Veteran had experienced "an episode of recent seizures due 
to chronic disorder."  It also was noted that he had been 
evaluated in the past for his seizures.  The Veteran reported 
that he had been a professional boxer and, although he never 
had been knocked out of the ring, he had suffered several 
concussive episodes.  The Veteran also reported experiencing 
petit mal seizures "for many years."  Physical examination 
showed a soft abdomen with tenderness in the left lower 
quadrant that apparently was superficial, with no rebound, 
some guarding, no masses, and tenderness and pain with any 
tightening of the abdominal muscles.  There were no 
gastrointestinal upsets.  The Veteran's abdominal pain 
gradually disappeared with treatment.  The assessment 
included probable muscle strain in the muscles of the 
abdominal wall due to a seizure and a history of convulsive 
disorder possibly related to repeated brain trauma from 
fighting, possibly related to alcohol.

An electroencephalogram (EEG) taken in December 1978 was 
normal.  The VA examiner noted that there were no definite 
spike discharges seen to suggest seizure activity.  It also 
was noted that, when compared with a prior EEG in August 
1975, there essentially were no changes.

Following VA outpatient treatment in February 2004, the 
assessment included a history of seizures.

On VA examination in December 2006, the Veteran complained of 
a headache since active service, poor balance since active 
service, worsening in the previous seven or eight months, and 
seizures.  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records, VA medical 
records, and records that the Veteran had brought with him to 
the examination.  The Veteran reported that he had 
experienced several head injuries during active service.  He 
stated that, on one occasion, he had been "jumped by some 
high school kids and beaten with a tire iron."  A second 
head injury had occurred when he was involved in a motor 
vehicle accident during active service.  This head injury was 
associated with a loss of consciousness and a brief 
hospitalization for observation.  The third head injury 
occurred "when he fell out of a bomb bay and split his head 
open."  The Veteran stated that there were no records 
documenting his third in-service head injury.  He stated 
further that he began experiencing "petit mal" seizures 
during active service which he described as "blacking out 
for a few seconds."  The VA examiner noted that the 
Veteran's history of seizures "is rather vague."  The 
Veteran reported that his last seizure had occurred eight or 
nine months earlier "but he is not sure."  The VA examiner 
reviewed the claims file in detail, noting the Veteran's VA 
hospitalization in August 1978.  Physical examination showed 
severe cachexia (or state of ill health), intact sensation to 
light touch, marked ataxia in finger to nose and heel to shin 
testing, an antalgic posture with a wide-bases unsteady gait, 
full reflexes, and downgoing toes.  The VA examiner stated 
that there was no evidence that the Veteran had a seizure 
disorder while in active service.  This examiner also stated 
that there was no evidence that any of the Veteran's three 
in-service head injuries resulted in a significant loss of 
consciousness or prolonged hospitalization.  This examiner 
concluded that it was less likely than not that the Veteran's 
seizure disorder was secondary to his in-service head 
injuries and much more likely that it was related to either 
his alcohol use or to post-service head injuries.  The 
impressions included seizure disorder.

With respect to the Veteran's application to reopen claims of 
service connection for a gastrointestinal disability and for 
residuals of a head injury, the Board notes that the evidence 
which was of record in September 1959 showed that, although 
the Veteran had been treated for gastrointestinal problems 
and for several head injuries during active service, there 
was no medical evidence that he experienced any current 
disability due to either a gastrointestinal disability or 
residuals of a head injury which could be attributed to 
active service.  None of the newly submitted evidence 
indicates that the Veteran has been shown to have any current 
disability due to either a gastrointestinal disability or 
residuals of a head injury which could be attributed to 
active service.  Although this evidence is new, in that it 
has not been submitted previously to agency adjudicators, it 
is cumulative or redundant of the evidence at the time of the 
prior decision.  Thus, it does not relate to unestablished 
facts necessary to substantiate either of these claims and 
does not raise a reasonable possibility of substantiating 
either of them.  Because new and material evidence has not 
been received, the Board finds that the previously denied 
claims of service connection for a gastrointestinal 
disability and for residuals of a head injury are not 
reopened.

With respect to the Veteran's application to reopen a claim 
of service connection for a seizure disorder, the Board notes 
that the evidence which was of record in September 1959 did 
not indicate that the Veteran experienced any disability due 
to a seizure disorder which could be attributed to active 
service.  The Veteran now has submitted such evidence.  This 
newly submitted evidence was not submitted previously to 
agency decision makers.  It also is not cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim of service connection for a 
seizure disorder and raises a reasonable possibility of 
substantiating this claim.  See 38 C.F.R. § 3.156(a) (2009).  
Accordingly, the claim of service connection for a seizure 
disorder is reopened.

Service Connection

Having determined that new and material evidence has been 
received to reopen the Veteran's claim of service connection 
for a seizure disorder, the Board must adjudicate this claim 
on the merits.  The Veteran specifically contends that he 
incurred a seizure disorder as a result of several in-service 
head injuries.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in February 1954, clinical 
evaluation was normal.  

As noted above, in August 1954, the Veteran reported that he 
had been hit in the head "with a tire tool."  He complained 
that he had a little headache.  The in-service examiner noted 
that there were no marks on the Veteran.  It was noted that 
the Veteran had gotten in to a fight at the airman ride 
stand.  He was given an all-purpose capsule (APC) and advised 
to return if necessary.

An "Emergency Call Report" dated in November 1955 indicates 
that the Veteran was involved in a motor vehicle accident.  
The diagnoses were bruises and possible concussion.  The 
Veteran was hospitalized for observation.  A "Clinical 
Record Cover Sheet" dated in November 1955 indicates that, 
after being hospitalized for three days for a suspected brain 
concussion, the Veteran was returned to duty.  It was 
determined that this injury had been incurred in the line of 
duty.

The Veteran was hospitalized for one day in June 1956 for 
acute gastritis, type and cause undetermined.  It was noted 
that the Veteran's gastritis had been incurred in the line of 
duty.

An "Emergency Call Report" dated on August 22, 1956, 
indicates that the Veteran complained of stomach pain.  He 
was diagnosed as having chest pain and advised to return the 
next day for an x-ray.  A chest x-ray on August 23, 1956, was 
negative.

A "Line Of Duty Determination" dated in November 1956 
indicates that the Veteran reported that he was walking 
around a building and slipped and fell, hitting his head on 
an unknown object.  It was noted that the Veteran was not 
under the influence of alcohol, barbiturates, or narcotics at 
the time of this incident.  The preliminary diagnosis was 
laceration over the left eye.  It was determined that the 
Veteran incurred this injury in the line of duty and not due 
to misconduct.

At the Veteran's separation physical examination in September 
1957, clinical evaluation was normal except for enucleated 
tonsils.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a 
seizure disorder.  Despite the Veteran's assertions to the 
contrary, there is no evidence that he was shown to have a 
seizure disorder during active service, including as 
secondary to his documented in-service head injuries.  It 
appears instead that the Veteran first was treated for a 
seizure disorder in August 1978, or almost 21 years after 
service separation in October 1957, when he was diagnosed as 
having muscle strain as secondary to a seizure and a 
convulsive disorder due either to repeated brain trauma from 
fighting or alcohol use.  At that time, it was noted that the 
Veteran had been a professional boxer and suffered several 
concussions while boxing.  
 
With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The remaining medical evidence shows that the Veteran's 
current seizure disorder is not related to active service.  
An EEG taken in December 1978 was normal.  The VA examiner 
noted at that time that there were no definite spike 
discharges seen to suggest seizure activity.  It also was 
noted that, when compared with a prior EEG in August 1975, 
there essentially were no changes. Following VA outpatient 
treatment in February 2004, the assessment included a history 
of seizures.  

Finally, on VA examination in December 2006, The Veteran 
reported that he had experienced several head injuries during 
active service.  He stated that, on one occasion, he had been 
"jumped by some high school kids and beaten with a tire 
iron."  A second head injury had occurred when he was 
involved in a motor vehicle accident during active service.  
This head injury was associated with a loss of consciousness 
and a brief hospitalization for observation.  The third head 
injury occurred "when he fell out of a bomb bay and split 
his head open."  The Veteran stated that there were no 
records documenting his third in-service head injury.  He 
stated further that he began experiencing "petit mal" 
seizures during active service which he described as 
"blacking out for a few seconds."  The VA examiner noted 
that the Veteran's history of seizures "is rather vague."  
After examining the Veteran, the VA examiner stated that 
there was no evidence that the Veteran had a seizure disorder 
while in active service.  This examiner also stated that 
there was no evidence that any of the Veteran's three in-
service head injuries resulted in a significant loss of 
consciousness or prolonged hospitalization.  This examiner 
concluded that it was less likely than not that the Veteran's 
seizure disorder was secondary to his in-service head 
injuries and much more likely that it was related to either 
his alcohol use or to post-service head injuries.  In 
summary, absent objective evidence, to include a medical 
nexus, relating the Veteran's seizure disorder to active 
service, the Board finds that service connection for a 
seizure disorder is not warranted.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has not been received, the 
previously denied claims of service connection for a 
gastrointestinal disability and for residuals of a head 
injury are not reopened.

As new and material evidence has been received, the 
previously denied claim of service connection for a seizure 
disorder is reopened; to this extent only, the appeal is 
granted.

Entitlement to service connection for a seizure disorder is 
denied.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


